Citation Nr: 0837143	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  02-04 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to service connection for a left hip 
disorder. 

5.  Entitlement to service connection for a low back 
disorder. 

6.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from September 1975 to 
September 1979. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for disorders of the neck, left knee, left 
hip, and low back; from a March 2004 decision that denied 
service connection for Meniere's disease; and from a 
September 2004 decision that denied service connection for 
depression.    

The veteran testified before the Board by videoconference 
from the RO in August 2005.  A transcript of the hearing is 
associated with the claims file. 

In October 2005, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

At the August 2005 Board hearing and in a November 2005 
"Issues and Information" brief,  the veteran contended that 
his neck, knee, hip, and back symptoms including generalized 
muscle weakness and fatigue may be caused by a neurological 
disorder.  Service medical records showed that the veteran 
had an abnormal reaction in service to a 1976 swine influenza 
vaccine.  The file contains evidence of VA neurologic 
examinations, and the veteran submitted excerpts from medical 
treatises on the relationship between the 1976 vaccine and 
Guillian-Barre syndrome, an acute idiopathic polyneuropathy.  
Nevertheless, the veteran has not submitted a claim for 
central nervous system disorder, nor has this issue been 
developed or adjudicated.  Therefore, the Board has no 
jurisdiction to consider an issue of service connection for a 
central nervous system disorder.  The issue is referred to 
the RO for further action as appropriate.  The Board will 
consider the veteran's symptoms as they pertain to the 
specific disorders on appeal.  


FINDINGS OF FACT

1.  The veteran's Meniere's disease did not manifest until 
several decades after service and is not related to any 
aspect of service including exposure to acoustic trauma or an 
abnormal reaction to influenza vaccine. 

2.  The veteran's degenerative joint disease of the cervical 
spine first manifested many years after service and is not 
related to any aspect of service.  

3.  The veteran's left knee meniscus tears and chronic 
chondromalacia first manifested many years after service and 
is not related to any aspect of service or secondary to 
service-connected bilateral plantar fasciitis.  

4.  The veteran's left hip arthralgia first manifested many 
years after service and is not related to any aspect of 
service or secondary to service-connected bilateral plantar 
fasciitis.  

5.  The veteran's degenerative joint disease of the lumbar 
spine first manifested many years after service and is not 
related to any aspect of service or secondary to service-
connected bilateral plantar fasciitis.  

6.  The veteran's recurrent depression is in part aggravated 
by chronic pain from bilateral plantar fasciitis.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for Meniere's disease 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for a neck disorder 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007). 

3.  The criteria for service connection for a left knee 
disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2007). 

4.  The criteria for service connection for a left hip 
disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310. 

5.  The criteria for service connection for a low back 
disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310. 

6.  The criteria for secondary service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.310. 
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in December 2003, November 2004, November 
2005, and July 2006, the RO provided notices relevant to 
disorders of the neck, knee, hip, and back that addressed the 
criteria for secondary service connection, the types of 
evidence that would be considered, and the VA and veteran's 
responsibilities to obtain that evidence.  However, the 
notices did not adequately provide the criteria for direct 
service connection.  In correspondence in March 2004 and May 
2004, the RO provided adequate notices relevant to Meniere's 
disease and depression, except that the notices did not 
indicate that a rating and effective date would be assigned 
if service connection was awarded.  This information was 
provided in July 2006.   

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

In this case, the Board finds that the notice errors in 
failing to provide the criteria for direct service connection 
for disorders of the neck, knee, hip, and back did not affect 
the essential fairness of the adjudication because the 
veteran's November 2005 brief and August 2005 hearing 
testimony demonstrated that the veteran has actual knowledge 
of the requirements.  The veteran extensively summarized the 
service medical record evidence of injuries, treatment, and 
diagnoses in service and post-service medical evidence 
related to current diagnoses. The veteran provided evidence 
and argument in support of a relationship between his current 
disabilities and service.  Furthermore, the veteran received 
adequate notice of the criteria for direct service connection 
for other claimed disorders.  Therefore, the Board concludes 
that the presumption of prejudice has been rebutted because 
the veteran has shown that he understood what was needed to 
substantiate his claims.  

Further, the duty to notify was not satisfied regarding the 
assignment of a rating and effective date prior to the 
initial unfavorable decision on the claim.  VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Here, the criteria for the 
assignment of a rating and effective date were provided in 
correspondence in July 2006 followed by a readjudication of 
the claims in a June 2008 supplemental statement of the case 
with an opportunity for the veteran to respond.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations. 

The veteran submitted a copy of a May 2006 decision by the 
Social Security Administration (SSA) that granted disability 
benefits.  The adjudicator provided a listing of the evidence 
considered in his decision.  The RO has not requested the 
entire SSA evidentiary and adjudicative record.  Although 
generally VA is not bound by that determination, it is 
pertinent to the claim.  Murinczak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  Because the SSA's decision and 
the records upon which the agency based its determination may 
be relevant to VA's adjudication of his pending claims, VA is 
obliged to consider those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The claims file contains all listed evidence except two 
residual functional capacity assessments performed by 
unspecified physicians in March 2004 and April 2004 and a 
transcript of testimony by a vocational expert.  The Board 
concludes that this evidence is not necessary to decide the 
claim.  As explained below, the dispositive element in each 
claim is the relationship of the veteran's current disability 
to his military service.  Assessments of his remaining 
functional and vocational capacity are not pertinent to that 
element.  Furthermore, the veteran has submitted extensive 
contemporary evidence from other medical providers relevant 
to all disabilities and has not requested that these 
functional and vocational assessments be considered.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran served in U.S. Army artillery units.  He contends 
that the disabilities on appeal first manifested in service 
or are secondary to service-connected bilateral plantar 
fasciitis.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service. 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis and organic diseases of the 
nervous system).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists; and (2) that 
the current disability was either caused or aggravated by a 
service-connected disability.

Meniere's Disease

Meniere's disease is a disorder of the membranous labyrinth 
of the inner ear that is marked by recurrent attacks of 
dizziness, tinnitus, and deafness.  Cromley v. Brown, 7 Vet. 
App. 376, 377 (1995).

Service medical records showed that the veteran experienced 
fever, sore throat, general malaise, and photophobia 
following an influenza vaccination in November 1976.   An 
examiner also noted that the veteran reported dizziness and a 
popping and stuffy feeling in his ears.  The veteran remained 
overnight in a dispensary and was returned to duty without 
restrictions.  The attending physician diagnosed a reaction 
to the vaccine and a vasovagal reaction, both resolved.  He 
also noted that the vasovagal reaction occurred at admission 
and was uneventful thereafter.  The records are silent for 
any subsequent symptoms, diagnoses, or treatment for 
dizziness including in an April 1978 physical examination.  
In a July 1979 discharge physical examination, the veteran 
reported his adverse reaction to the vaccine but no recurrent 
symptoms of dizziness, imbalance, or ear trouble.  A hearing 
test showed mild high frequency sensorineural hearing loss in 
the right ear, but the examining physician noted no chronic 
ear abnormalities or any symptoms of tinnitus.    
 	
In a November 2005 written brief, the veteran stated that he 
lost consciousness on and off for two days after the 
vaccination and that he was told that he and fifty soldiers 
had received an overdose of the vaccine.  There were no such 
notations in the record.  The veteran's brief contained his 
summary of medical research and references to medical 
treatises that suggested a relationship between the 1976 
vaccine and Guillian-Barre syndrome, a neurological disease.  
The treatises do not mention Meniere's disease as a possible 
consequence of the vaccine.  At his August 2008 Board 
hearing, the veteran stated that he experienced tinnitus 
since 1977.  

In July 2001, a VA audiologist noted the veteran's reports of 
difficulty hearing conversations and symptoms of tinnitus for 
the previous three to four years.  The veteran did not report 
symptoms of dizziness, imbalance, or ear fullness or 
discomfort.  The audiologist noted that bilateral typanograms 
showed normal middle ear function.  The audiologist reviewed 
the results of puretone threshold testing and diagnosed 
bilateral sensorineural hearing loss.  The audiologist also 
noted that the results suggested a possible retrocochlear 
lesion and recommended further testing.  In September 2001, a 
VA otolaryngologist noted that the veteran had no history of 
vertigo and that the veteran reported that his tinnitus had 
resolved.  The surgeon ordered a magnetic resonance image 
(MRI) of the brain to rule out retrocochlear pathology.  In 
November 2001, a VA interpreter noted that the MRI was 
negative.  

In a December 2002 Board hearing, the veteran discussed his 
history and current symptoms of loss of bilateral hearing 
acuity and tinnitus.  He made no mention of symptoms of 
dizziness, vertigo, or ear discomfort.       

In January 2003, a VA primary care examiner noted the 
veteran's reports of dizzy spells that had starting three 
weeks earlier when he also had a cold.  The examiner 
diagnosed benign positional vertigo.  

In August and September 2003, a private primary care 
physician noted that the veteran's reports of fluid running 
from his ears at night.  The physician diagnosed vertigo, 
Meniere's disease, and otitis interna and externa.  A 
magnetic resonance image of the brain was negative. 

In October 2003, a private audiologist noted the veteran's 
reports of the vaccine reaction in 1976 and a current 
episodic vertigo two to three times per week lasting up to 
several minutes with an intermitted sharp pain in his right 
ear.  The veteran reported that he had experienced dizziness 
since age 16 and a major attack at age 23 or 24 in service 
that he attributed to acoustic trauma.  He reported that the 
episodes were investigated by a private physician at age 27, 
but the veteran later determined that the physician was no 
longer in practice and that the records of treatment were not 
available.  He reported that the current attacks became 
increasingly frequent and accompanied by nausea and more 
recently several falls at work.  The audiologist noted no 
outer or middle ear deformities or infection.  Impedance 
audiometry reflected an abnormal reflex pattern that the 
audiologist noted was rare and suggested a brainstem lesion.  
An auditory brainstem response test also suggested the 
presence of a bilateral retrocochlear lesion.  
Electronystagmonography tests were abnormal.  The audiologist 
noted that some tests suggested a brain or central nervous 
system disorder and not peripheral lesions.  

Notwithstanding his clinical test comments regarding the 
central nervous system and brain lesions, the audiologist 
stated that acoustic trauma and exposure to carbon monoxide 
fumes could also explain the veteran's symptoms that 
suggested an inner ear disorder such as Meniere's disease.  
The audiologist stated that the test results were not clear 
cut and could also indicate a peripheral vestibular or 
central involvement.  Further, he stated that many viruses 
settle in the inner ear so it was possible that the veteran's 
reaction to the influenza vaccination had an effect on the 
central vestibular system leading to signs of Meniere's 
syndrome.  However, he stated that Meniere's is produced by 
hundreds of diseases and conditions but that the veteran's 
incidences in service could have caused, contributed to, or 
aggravated his current symptoms.  The same month, the 
veteran's private primary care physician established 
restrictions on the veteran's duties at work as a result of 
his symptoms of Meniere's disease.  

In November 2003, a consulting professor of neurology 
examined the veteran and noted the veteran's reports of 
exposure to loud noises in service and his onset of episodes 
of dizziness at that time.  The professor also noted the same 
recent symptomatology as was noted by earlier providers and 
that the veteran reported some weakness and fatigue after an 
episode.  On examination, the professor noted bilateral 
hearing loss and some muscle weakness of the upper 
extremities but no indications of cranial nerve deficits.  
The professor diagnosed recurrent dizziness and vertigo with 
hearing loss and tinnitus, consistent with Meniere's disease.  
However, he also stated that upper extremity weakness and 
parathesias may indicate an additional disorder aggravating 
his dysfunction.  The professor did not comment directly on 
the etiology of the disorders.  

In a December 2003 letter, a coworker stated that he observed 
the veteran experiencing dizziness on several occasions in 
the previous three months.  

In November 2003 letter, the veteran's private primary care 
physician stated that acoustic trauma and exposure to carbon 
monoxide may have caused Meniere's disease.  He also stated 
that the veteran's reaction to an influenza vaccine caused 
dizziness and fullness, ringing, and popping in the ears at 
the time.  He did not opine that the vaccine caused the 
veteran's current Meniere's symptoms.    

In January 2004, a VA audiologist noted the veteran's reports 
of vertigo and treatment by private practitioners.  The 
audiologist reviewed the results of audiometric testing and 
diagnosed bilateral sensorineural hearing loss but did not 
comment on Meniere's disease.  In June 2004, the veteran 
underwent nerve conduction and electromyelograph studies to 
investigate symptoms of peripheral neuropathy.  The veteran 
was unable to complete the testing.  In November 2004, a VA 
rehabilitation counselor determined that the veteran was not 
suitable for rehabilitation training in part due to his 
recurrent episodes of vertigo.  

In March 2005, a VA occupational therapist noted a history of 
upper and lower extremity weakness, diagnosis of Meniere's 
disease, and recurrent loss of balance.  The therapist 
prescribed several adaptive devices to assist in daily 
activities in the home.  In an April 2005 letter, a VA 
physician from the Fall and Mobility Clinic stated that the 
veteran was unable to work due to waves of dizziness from 
Meniere's disease and from weakness in the lower extremities.  
VA outpatient treatment records through 2006 showed continued 
investigation and treatment of extremity weakness.  Examiners 
diagnosed progressive peripheral neuropathy.  Examiners also 
continued to prescribe medication for Meniere's disease.  
Although the combined symptoms contributed to the veteran's 
recurrent falls, none of the examiners concluded that 
Meniere's disease and neuropathy had a common etiology.  

In an August 2008 Board hearing, the veteran stated that he 
experienced fullness in the ears and ringing starting in 
service but that his physicians had attributed the symptoms 
to high blood pressure.  He further described his current 
symptoms of episodic dizziness, nausea, and loss of balance.  

In April 2006, a VA examiner noted a review of the claims 
file and accurately summarized the veteran's history of 
exposure to high noise levels, right ear hearing loss, 
tinnitus, and the reaction to influenza vaccine that included 
symptoms of dizziness.  He noted the veteran's reports of 
short and fleeting episodes of vertigo since service that 
became significantly worse in the 1980s.  However, he also 
noted that a VA examiner in 2001 noted reports of hearing 
loss and tinnitus but no symptoms of vertigo.  The earliest 
medical documentation of the episodes was in 2003 when the 
veteran was diagnosed with Meniere's disease.  The examiner 
summarized the results of testing and the conclusions of the 
private audiologist in October 2003 and noted the veteran's 
reports of current episodes of vertigo three to four times 
per week lasting 20 minutes to thirteen hours.  Although the 
veteran initially used medication, he was no longer doing so.  
On examination, there were no indications of tympanic 
membrane deficits, drainage, or organic ear disease.  The 
examiner diagnosed Meniere's disease and stated that the 
disease was typically associated with low frequency hearing 
loss, intermittent tinnitus, and intermittent vertigo.  He 
further stated that there are many potential causes including 
acoustic trauma and viral illness but that the disease is 
often idiopathic.  The examiner acknowledged that the veteran 
experienced dizziness associated with a reaction to influenza 
vaccine.  However, he concluded that Meniere's disease was 
less likely related to acoustic trauma or viral illness 
because the symptoms of vertigo did not manifest until 2003, 
twenty-four years after service.  

The Board concludes that service connection for Meniere's 
disease is not warranted because the disease was not noted in 
service and did not manifest until several decades after 
service.  The Board finds that the veteran was likely exposed 
to acoustic trauma as a member of an artillery crew in 
peacetime.  Exposure to abnormally high levels of carbon 
monoxide is less evident, although the veteran was likely 
exposed to shell combustion gases in an outdoor environment.  
The veteran did experience symptoms of a viral illness after 
a vaccination.  However, the symptoms were noted to have 
resolved in 24 hours with no recurrence for the remainder of 
service.  

The Board acknowledges the veteran's reports of a continuity 
of symptoms, albeit short and fleeting, since service.  The 
veteran is competent to report his observable symptoms.  
However, the Board places less probative weight on his 
reports since there is no record of complaints of recurrent 
vertigo in service or for many years after service.  
Dizziness experienced on one occasion in 1976 was noted as a 
reaction to a vaccine that resolved.  The veteran did not 
report recurrence of symptoms and continued to satisfactorily 
perform his duties in an artillery unit for nearly three 
years.  No symptoms of vertigo were reported by the veteran 
or noted by the examining physician on a 1979 discharge 
examination.  The veteran subsequently performed his 
occupational duties for over two decades without seeking 
treatment for symptoms of vertigo.  He did not report the 
symptoms on a VA audiometric examination in 2001 which was 
conducted specifically to evaluate his hearing loss and 
tinnitus.  The veteran reported to a VA examiner in January 
2003 that his symptoms of vertigo had begun three weeks 
earlier.  

The Board places some probative weight on the assessment of 
the private audiologist in October 2003 who noted that 
Meniere's disease had many possible causes including acoustic 
trauma and viral illness.  He also noted that lesions of the 
brain may also cause the symptoms but magnetic resonance 
images were negative for such lesions.  However, the 
audiologist acknowledged that his test data was not clear 
cut.  He provided an opinion in conditional language.  He 
suggested that the veteran's Meniere's disease could be 
associated with acoustic trauma, carbon monoxide exposure, 
and viral illness but did not provide a rationale for the 
delayed onset of the symptoms.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  The Board places less 
probative weight on the opinion of the private primary care 
physician who provided no rationale and on the professor's 
assessment as he simply noted the occurrences in service but 
provided no opinion on etiology of the disease.  

The veteran contends that Meniere's disease is related to the 
1976 swine influenza vaccine.  The medical treatises and 
summaries submitted by the veteran on this subject propose a 
possible relationship to a central or peripheral neurological 
disease and not to a disease of the inner ear.  As previously 
noted, service connection for a neurological disorder is not 
before the Board on appeal and the Board intimates no opinion 
as to the merits of any such claim

Finally, the Board places greatest probative weight on the 
opinion of the VA examiner in 2006 who reviewed the service 
medical records and the entire post-service medical history.  
Regarding acoustic trauma, he noted that Meniere's disease is 
most often associated with low frequency hearing loss, not at 
the higher frequencies exhibited by the veteran.  Further, 
there was no history of recurrent viral infections or vertigo 
in service and no symptoms noted in 2001.  

The weight of the credible evidence demonstrates that the 
veteran's current Meniere's disease first manifested many 
years after service and is not related to any aspect of 
active service.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Neck Disorder

Service medical records showed that the veteran was treated 
for a cut over an eye in December 1975 following an accident 
when he ran into the back of a truck.  His wound was sutured.  
Examiners noted no neck symptoms or injuries.  In January 
1977, the veteran sought treatment for neck ache and 
stiffness for the previous three weeks with no injury.  The 
examiner noted some muscle spasms, prescribed medication, and 
removed the veteran from his duties associated with nuclear 
weapons for a week during the course of medication.  No 
symptoms of neck discomfort or deficits were noted on 
physical examinations in April 1978 and at the time of 
discharge in July 1979.  

In February 2003, a VA examiner noted the veteran's reports 
of chronic foot pain and weakness in the lower extremities 
but no neck discomfort.  In medical reports from September to 
October 2003 related to the veteran's vertigo, a physician 
and audiologist noted that the veteran had experienced a 
vertigo attack and had fallen from a ladder at work.  
However, there are no records of immediate treatment for a 
neck injury.  In January 2004, a VA examiner noted the 
veteran's reports of progressive generalized fatigue with 
body aches but no specific neck pain.  In February 2004, a 
private physician performed a medical examination. She noted 
a normal range of motion but no symptoms of neck pain.  

In January 2005 a VA neurosurgeon reviewed magnetic resonance 
images of the spine obtained to evaluate the veteran's 
symptoms of upper and lower extremity weakness and fatigue.  
He noted that a magnetic resonance image of the cervical 
spine was showed disc osteophytes at C3-4, C4-5 and C5-6 
leading to multilevel canal stenosis without cord 
compression.  The neurosurgeon stated that he could not 
identify spinal pathology to explain the extremity symptoms.  
In February 2005, a VA neurologist ordered additional testing 
to determine if the veteran's neurological symptoms were 
related to mild discogenic disease.  In April 2005, the 
veteran was evaluated at a VA mobility clinic.  There were no 
notations of neck pain, but the examiner noted that 
neurological testing was still pending.  In a letter the same 
month, a VA physician from the clinic stated that the 
veteran's extremity weakness was related to the 
musculoskeletal problems that the veteran experienced in 
service.  The physician did not note a review of the service 
records or further discuss the specific problems in service.  
In July 2005, a VA clinician noted that the neurologic 
testing was terminated as the veteran did not tolerate the 
procedures. 

In an August 2005 Board hearing, the veteran stated that he 
ran into an Army truck in 1976 and injured his eye and neck.  
He stated that he was prescribed medication and was 
restricted in duties involving lifting.  He stated that he 
continued to experience periodic neck discomfort, especially 
in cold weather, after service and sought treatment from 
unidentified chiropractors.  

In March 2006, a VA examiner noted a review of the claims 
file, the single incident of neck pain in service, and the 
veteran's reports of post-service discomfort as the veteran 
described at his hearing.  The examiner also noted the 
results of MRIs of the cervical and lumbar spines obtained in 
January 2005 and the veteran's current reports of chronic 
pain in the neck.  On examination, there was some limitation 
of motion of the cervical spine but no motor reflex deficits.  
The neurological examination was normal except for a 
reduction of pinprick sensation in the upper extremities.  
The examiner diagnosed degenerative joint disease of the 
cervical spine, confirmed by imaging.  He stated that the 
single episode of muscle spasm in the paraspinal area in 
service was not related to the current degenerative cervical 
spine disease.  He stated that there was nothing in the 
medical records or his clinical experience to justify a 
connection between one episode of muscle spasm in service 
that was treated and resolved and the current degenerative 
cervical spondylosis.  

In December 2007, the same VA examiner conducted an 
additional examination and again noted a review of the claims 
file.  He noted the veteran's report that since service he 
experienced recurrent flare-ups of pain and spasms eight 
times per year lasting two to three days, aggravated by 
weather conditions.  Range of motion was limited in rotation 
and lateral flexion with pain.  The neurologic examination 
showed symmetric reflexes in the upper extremities and normal 
sensory function.  Motor strength was mildly diminished ins a 
general sense but there was no focal or dermatomal loss of 
muscle strength.  The examiner again noted the MRI results 
and diagnosed degenerative joint disease of the cervical 
spine.  

The Board concludes that service connection for a neck 
disorder is not warranted because the veteran's degenerative 
joint disease of the cervical spine did not manifest until 
many years after service and is not related to any aspect of 
service.  
Although the veteran stated at his hearing that he injured 
his neck in an accident 1976, service medical records showed 
that the accident occurred in December 1975 and that the 
veteran's first sought treatment for neck pain over a year 
later in 1977 with no reported injury.  The single episode of 
neck muscle spasm was treated and resolved with no further 
notation in any outpatient record or physical examination.  
The veteran is competent to report recurrent neck pain and 
treatment by a chiropractor after service.  However, the 
Board places less probative weight on his statements because 
he did not identify the chiropractor so that treatment 
records could be obtained and because his statements are 
inconsistent with the absence of any reported symptoms on VA 
outpatient records in 2003 and 2004 that otherwise addressed 
musculoskeletal complaints.  The VA examiner in 2006 and 2007 
stated that there was no relationship between the veteran 
current cervical spine disease and a single treatment for 
neck muscle spasm in service.   Furthermore, medical 
examiners investigating the veteran's possible neurologic 
disease found no connection between the neurological symptoms 
and degenerative cervical spine disease.  

The weight of the credible evidence demonstrates that the 
veteran's current degenerative joint disease of the cervical 
spine first manifested many years after service and is not 
related to his active service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Knee, Left Hip, and Low Back Disorders

The service medical records are silent for any injuries, 
symptoms, diagnoses or treatment of the lower back and left 
hip.   In April 1979, the veteran sought treatment for left 
leg pain after running a lawn mower over a bed of snakes two 
days earlier.  The examiner noted no symptoms or swelling and 
made no diagnosis. In May 1979, the veteran sought treatment 
for knee pain and swelling after extended walking or running.  
An examiner noted hyperplaced muscle above the knee and 
crepitation below the knee cap.  He diagnosed chondromalacia 
and prescribed aspirin, heat, and elevation. Chondromalacia 
is abnormal softening of cartilage.  McIntosh v. Brown, 4 
Vet. App. 553, 556 (1993). 

In June 1979, the veteran returned for treatment with reports 
that his knee caps, especially on the left, continued to be 
painful.  There was no report of knee trauma.  The examiner 
noted some creptitus but a full range of motion with no 
edema, effusion, or point tenderness.  Median laxity was 
within normal limits.  The examiner continued the diagnosis 
of bilateral chondromalacia but advised the veteran to return 
when his knees again became swollen.  There is no notation or 
record of any imaging studies of the left knee.  In a July 
1979 discharge physical examination, the veteran reported 
that he had been diagnosed with chondromalacia but denied 
experiencing a "trick" or locked knee.  The examiner noted 
no knee abnormalities.  


In a November 2005 brief, the veteran stated that he had been 
treated by a private physician from 1982 to 1986.  However, 
the physician died and the location of his records was 
unknown.  

In February 1997, a private orthopedic physician noted the 
veteran's reports that he experienced left knee pain on 
awakening.  The physician noted that there was no obvious 
history of injury but the veteran had performed some 
activities recently that may have aggravated the knee.  There 
was some inflammation but good range of motion and no obvious 
instability or cartilage damage.  No X-rays were noted, but 
the physician stated that the veteran may have some arthritic 
changes and provided an injection.  Two weeks later, the 
physician noted that the veteran was asymptomatic.  From 1997 
to 2003, the physician provided treatment for foot, heel, 
shoulder, and elbow pain but did not note any knee symptoms.  
In July 2001 and July 2002, VA examiners noted the veteran's 
reports of foot pain but made no notations regarding the left 
knee.  

In February 2003, a VA podiatrist noted the veteran's reports 
of foot and leg pain.  The podiatrist ordered orthotics and 
diagnosed plantar fasciitis but noted that the veteran may 
also have neuropathy of the lower extremities.  In March 
2003, a VA rehabilitation therapist  noted the veteran's 
reports of left knee pain when first standing up and pain at 
flexion greater than 120 degrees.  The therapist also noted 
muscle weakness in the left lower extremity.  In April 2003, 
the private orthopedic physician noted the veteran's reports 
of knee pain.  X-rays showed good joint spacing with no boney 
abnormalities or laxity, and vascular studies showed good 
circulation. The physician administered an injection.  A 
magnetic resonance image of the left knee obtained in May 
2003 showed two tears in the median meniscus, patellofemoral 
chondromalacia, and small effusion.  There were no tendon or 
ligament abnormalities, fractures, or osteochondral injuries.  
In November 2003, the veteran's private primary care 
physician noted his review of the veteran's service medical 
records including the veteran's "trauma injury by running" 
and diagnosis of chondromalacia of the knee caps.  He stated 
that the veteran's vertigo and inability to maintain balance 
prevented the veteran's continued employment.  The same month 
a VA rehabilitation counselor stated that the veteran was not 
a good candidate for the program in part because knee pain 
interfered with extended walking or standing.  The counselor 
did not comment on any hip or back disabilities.  

In January 2004, a VA examiner noted that the veteran 
reported undergoing workups by private physicians for 
generalized fatigue and muscle weakness.  The veteran 
reported that MRI scans were negative.  The examiner noted no 
particular left knee, left hip or back symptoms.  In April 
2004, a private physician noted the veteran's reports of left 
knee pain for one and one-half years when he had experienced 
a fall.  The physician noted that the veteran had a slow, 
unsteady gait but used no support devices.  Range of motion 
was normal.  The physician diagnosed left knee pain by 
history and noted no symptoms or abnormalities of the left 
hip or low back. 

As previously discussed, the veteran underwent several 
examinations in 2005 to investigate a possible neurologic 
disorder of the upper and lower extremities.  In January 
2005, an MRI of the lumbar spine showed disc bulges at three 
levels, foraminal narrowing, and mild facet arthropathy.  The 
interpreter diagnosed mild spondylosis and mild multilevel 
canal stenosis.  A VA physician reviewed the results and 
stated that the degenerative lumbar spine deficits were not 
the cause of the veteran's overall extremity weakness and 
fatigue symptoms.   

In April 2005, a physician at a VA mobility clinic assessed 
the veteran's multiple extremity symptoms and history of 
repeated falls.  The physician noted that the veteran 
displayed an abnormal gait and used a cane for support.  The 
physician noted hip, knee, and low back discomfort but no 
swelling or tenderness, and attributed the veteran's 
imbalance problems to Meniere's disease, neuropathy or 
myopathy, and degenerative joint deficits.  In a letter the 
same month, the physician stated that the veteran's overall 
balance problem was related to his musculoskeletal problems 
sustained in service.  However, the physician did not note a 
review of  the service medical records.  

In an August 2005 Board hearing, the veteran stated that he 
continued to experience constant left knee pain, "popping," 
and swelling four to five days per week.  He also stated that 
he developed an abnormal gait by favoring his left leg, 
causing left hip and low back pain.  The veteran referred to 
his treatment since the previous April at a VA rehabilitation 
clinic.  In November 2005, the veteran submitted a written 
brief with a detailed summary of service and post-service 
medical reports that was substantially consistent with those 
reports already of record.  The veteran also submitted a list 
of references to medical treatises generally relevant to 
diseases of the joints and spine.  However, the veteran did 
not explain how these treatises applied to the veteran's 
specific disorders or that the treatises provided any 
information relevant to a nexus between his current disorders 
and his symptoms and treatment in service.  

In March 2006, a VA examiner noted a review of the claims 
file and the veteran's reports of use of a cane and 
wheelchair and constant left knee pain.  The veteran reported 
left hip and low back pain since 1982.  The examiner noted 
the results of the MRIs in 2003 and 2005 and noted some 
limitation of motion of the left knee, left hip, and lumbar 
spine.  He noted that motor function was good but that there 
was some loss of sensation in all locations of the lower 
extremities.  A concurrent X-ray of the left hip was normal.  
The examiner also assessed the status of the veteran's 
service-connected bilateral plantar fasciitis, noting that 
the veteran had difficulty placing his full weight on his 
feet.. 
 
Regarding the left knee, the examiner noted that the swelling 
of the knee in service was not properly diagnosed as 
chondromalacia because the diagnosis cannot be clinically 
made without arthroscopic or imaging confirmation.  No such 
procedures or imaging are in the service records.  He stated 
that the veteran's current meniscus tears and chondromalacia, 
properly diagnosed in 2003, is not related to the episode of 
knee swelling and discomfort after running in service.  He 
further stated that the degenerative disease of the spine, 
identified in 2005, and current left hip arthralgia were not 
related to the veteran's service-connected foot disability or 
to his knee pain.

In December 2007, the same VA examiner again noted a review 
of the claims file and the veteran's reports of worsening 
level of pain but no other changes in symptoms since 2006.  
The veteran continued to use a cane and wheelchair to prevent 
falls and avoid weight bearing on the fee.  Examinations of 
the left knee, left hip, and spine showed limitation of 
motion of all joints with pain on motion.  The left knee was 
stable with no effusion or patellar signs.  

The examiner again stated that in his opinion the diagnosis 
of knee chondromalacia in service was not appropriate because 
it was not supported by visualization of the patella or 
imaging.  He stated that a diagnosis of retropatellar pain 
could have been made based on the symptoms and clinical 
observation at the time.  Regardless, he stated that it was 
unlikely that the symptoms noted in service could be related 
to meniscus tears and mild chondromalacia diagnosed twenty-
four years later.  The latter symptoms were more likely the 
result of a twisting injury and not the distant events in 
service.  He also stated that unspecified medical literature 
did not support a relationship between plantar fasciitis and 
the current knee disability.  

The examiner stated that he was unable to identify any 
pathology to explain the left hip symptoms and that the 
symptoms were not likely related to plantar fasciitis.  
Finally, the examiner stated that the degenerative disease of 
the lumbar spine was also not likely caused by plantar 
fasciitis, noting that the veteran's occupation since service 
involved carrying boxes and stocking retail shelves for many 
years.  He stated that the veteran's age and occupation was 
more likely the cause of the degenerative lumbar spine 
disease.  

The Board concludes that direct service connection for 
meniscus tears and mild chondromalacia of the left knee is 
not warranted because cartilage damage and a chronic left 
knee disorder first manifested many years after service.  The 
Board acknowledges that the veteran was treated on two 
occasions near the end of service for left knee swelling 
after exertion.  The Board places some probative weight on 
the opinion of the VA examiner in 2006 and 2007 that a 
diagnosis of chondromalacia, or softening of the knee 
cartilage, requires invasive procedures or imaging for 
confirmation.  Notwithstanding the differences in diagnosis, 
the military examiners did not determine that the symptoms 
warranted additional procedures or imaging.  The symptoms 
resolved with aspirin, heat, and rest and were not noted at 
the time of discharge.  The next medical observation of left 
knee was in 1997, nearly twenty years later, when the 
examiner noted that recent activities had stimulated knee 
pain.  This episode also resolved with no further treatment 
for five years.  Clinical indications of knee damage and the 
onset of a chronic disorder were not shown in the records 
until May 2003.  Furthermore, in April 2004 an examiner noted 
the veteran's reports of chronic knee pain starting eighteen 
months earlier after a fall.  

The Board concludes that direct service connection for left 
hip arthralgia and degenerative joint disease of the lumbar 
spine is not warranted because the disorders were not noted 
or diagnosed in service or for many decades after service. 

Finally, the Board concludes that service connection for left 
knee, left hip, and lumbar spine disorders secondary to 
service-connected plantar fasciitis is not warranted.  The 
Board places less probative weight on the opinion of the VA 
physician at the mobility clinic in April 2005 who stated 
generally that the veteran's history of imbalance and falls 
was related to his musculoskeletal problems in service.  The 
physician did not note a review of the service records or 
discuss the musculoskeletal problems in any detail.  The 
Board places greatest probative weight on the opinion of the 
VA examiner in 2006 and 2007 who noted a review of the claims 
file on both occasions and provided a detailed and accurate 
summary of the service and post-service history of knee, hip, 
and spinal symptoms and treatment.  This examiner stated that 
his review of the record and the medical literature indicated 
that in the veteran's specific case, it was less likely than 
not that his current left knee, left hip, and spinal 
disorders were related to his plantar fasciitis.  

The weight of the credible evidence demonstrates that the 
veteran's current left knee, left hip, and lumbar spine 
disorders first manifested many years after service and are 
not related to his active service or are secondary to 
service-connected plantar fasciitis.  As the preponderance of 
the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Psychiatric Disorder

Service medical records are silent for any symptoms, 
diagnosis, or treatment for a psychiatric disorder in 
service.  

The veteran currently has the following service-connected 
disabilities:  bilateral plantar fasciitis, rated as 20 
percent disabling; tinnitus, rated as 10 percent disabling; 
and right hear hearing loss, rated as noncompensable.  

In March 2004, a private clinical psychologist examined the 
veteran as part of a comprehensive disability determination.  
The psychologist diagnosed a single episode of major 
depression and listed hearing loss, tinnitus, and plantar 
fasciitis as well as vertigo, Meniere's disease, and 
chondromalacia of both patellae as contributing factors.  The 
same month, a private psychiatrist diagnosed depression 
related to a loss of occupational function from hearing loss, 
vertigo, and leg pains.  

In October 2005, the Board remanded the claim for service 
connection for a psychiatric disorder for an additional 
examination.  The Board requested that the examiner determine 
whether any psychiatric impairment was at least as likely as 
not related to or aggravated by a service connected 
disability.  

In July 2006, a VA psychiatrist noted a review of the claims 
file.  The psychiatrist noted the veteran's reports of 
nonspecific chronic pain and vertigo that prevented his 
continued employment.  The veteran stated that the chronic 
pain caused depression ever since basic training exercises in 
service.  The veteran reported that he continued to 
experience chronic pain of the feet, back, and neurologic 
symptoms of the hands.  The psychiatrist noted the veteran's 
reports of adhedonia, decreased mood, sleep, interest, 
energy, concentration, and appetite.   The psychiatrist 
diagnosed recurrent depression.  However, he stated that 
there was no clear convincing evidence to suggest that the 
severity of the pain was of a degree described by the 
veteran.  Nevertheless, the psychiatrist stated that the 
depression was the result of chronic pain.  He did not 
provide an opinion regarding the degree of aggravation of the 
depression specifically caused by service-connected and 
nonservice-connected disorders.  

The Board refers to VA and private medical examinations 
discussed above that showed that the veteran uses a cane and 
wheelchair and that his mobility is in part limited by pain 
and an inability to place full weight on his feet.  

The Board concludes that service connection on a secondary 
basis for recurrent depression is warranted as there is 
medical evidence of a current psychiatric disability and 
medical and lay evidence of at least some aggravation of 
depression by chronic pain and limitation imposed by plantar 
fasciitis.  There are also medical opinions in 2005 and 2006 
that suggest some contribution from hearing loss and 
tinnitus, although the providers did not provide a rationale 
or detailed description of how they aggravated the veteran's 
depressive disorder.  Because the psychiatric examinations of 
record do not adequately identify the relative degree of  
impairment from service and nonservice-connected disorders, 
the Board limits the decision to a grant of service 
connection but intimates no assessment of the degree of 
aggravation of the depressive disorder by the veteran's 
current service-connected disabilities.  

The weight of the credible evidence demonstrates that the 
veteran's current recurrent depression is aggravated in part 
by his service connected disabilities.  The "benefit of the 
doubt" rule is for application, and the Board will grant the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for Meniere's disease is denied.  

Service connection for a neck disorder is denied. 

Service connection for a left knee disorder is denied. 

Service connection for a left hip disorder is denied. 

Service connection for a low back disorder is denied. 



Service connection for a psychiatric disorder is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


